Case: 20-2277     Document: 52     Page: 1    Filed: 01/18/2022




   United States Court of Appeals
       for the Federal Circuit
                _____________________________

                      January 18, 2022

                         ERRATA
                   ______________________

                     Appeal No. 20-2277

       BROOKLYN BREWERY CORPORATION,
                  Appellant

                              v.

             BROOKLYN BREW SHOP, LLC,
                     Appellee

                  Decided: October 27, 2021
                    Precedential Opinion
                   ______________________



 Please make the following change:
          Page 9, lines 1–5, change “Thus, the test for likeli-
 hood-of-confusion or descriptiveness purposes is whether
 the challenger and registrant compete in the same line of
 business and failure to cancel an existing mark, or to refuse
 registration of a new mark, would be likely to cause the
 opposer competitive injury.” to “Thus, the issue for likeli-
 hood-of-confusion or descriptiveness purposes is typically
 whether the challenger and registrant compete in the same
 line of business and failure to cancel an existing mark, or
Case: 20-2277   Document: 52    Page: 2   Filed: 01/18/2022




 2                      BROOKLYN BREWERY CORPORATION v.
                                BROOKLYN BREW SHOP, LLC


 to refuse registration of a new mark, would be likely to
 cause the opposer competitive injury.”